Exhibit 10.40

 

SECOND AMENDMENT TO OFFICE LEASE

 

This SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is made and
entered into effective as of February 29, 2016 (the “Effective Date”), by and
between KW TRICENTER, LLC, a Delaware limited liability company (“Landlord”),
and CHEROKEE, INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S  :

 

A.Tri-Center Plaza, LP, a California limited partnership (“Tri-Center Landlord”)
and Tenant entered into that certain Office Lease dated as of September 30, 2011
(the “Original Lease”), as amended by that certain (i) First Amendment to Lease
dated as of December 5, 2013 (the “First Amendment”), by and between Landlord
(successor-in-interest to Tri-Center Landlord) and Tenant, and (ii) renewal
exercise letter dated as of January 15, 2016 (the “Renewal Letter”) sent by
Tenant. The Original Lease, the First Amendment and the Renewal Letter are
collectively referred to herein as the “Lease”.

 

B.Pursuant to the Lease, Landlord currently leases to Tenant, and Tenant
currently leases from Landlord, those certain premises consisting of
approximately 11,399 rentable square feet, consisting of the following: (i)
approximately 10,104 rentable square feet, commonly known as Suite 600 (the
“Suite 600 Premises”) located on the sixth (6th) floor of that certain building
addressed as 5990 Sepulveda Boulevard, Van Nuys, California 91411 (the
“Building”), and (ii) approximately 1,295 rentable square feet, commonly known
as Suite 210 (the “Suite 210 Premises”; together with the Suite 600 Premises,
are hereinafter collectively referred to as, the “Premises”) located on the
second (2nd) floor of the Building.

 

C.Except as otherwise expressly provided herein to the contrary, all capitalized
terms used in this Second Amendment shall have the same meaning given such terms
in the Lease.

 

D.Landlord and Tenant now desire to amend the Lease to (i) modify the Expiration
Date (as defined in the First Amendment), and (ii) modify various terms and
provisions of the Lease, all as hereinafter provided.

 

A G R E E M E N T  :

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Extension of Lease. The term of the Lease with respect to the entire Premises,
which is currently scheduled to expire on October 31, 2016, is hereby extended
for a period of five (5) years (the “Revised Term”) commencing as of November 1,
2016 (the “Revised Commencement Date”) and continuing until and expiring on
October 31, 2021 (the “Revised Expiration Date”), unless sooner terminated in
accordance with the terms of the Lease, as hereby amended.

 

 





--------------------------------------------------------------------------------

 



 

2.Base Rent; Base Rent Abatement.

 

2.1.Base Rent. During the Revised Term, the Base Rent payable by Tenant for the
entire Premises (i.e., the Suite 210 Premises and Suite 600 Premises) shall be
as set forth in the following schedule (subject to abatement as provided in
Section 2.2 below):

 

 

 

 

 

 

 

 

 

Period of
Revised Term

 

Annual Base Rent

 

Monthly Installments
of Base Rent

 

11/1/16 - 10/31/17

 

$

367,959.72

 

$

30,663.31

 

11/1/17 - 10/31/18

 

$

378,998.52

 

$

31,583.21

 

11/1/18 - 10/31/19

 

$

390,368.52

 

$

32,530.71

 

11/1/19 - 10/31/20

 

$

402,079.56

 

$

33,506.63

 

11/1/20 - 10/31/21

 

$

414,141.84

 

$

34,511.82

 

 

Each monthly installment of Base Rent shall be due and payable, in advance, on
or before the first day of each calendar month during the Revised Term.

 

2.2.Abatement of Base Rent. Notwithstanding anything to the contrary contained
herein and provided that Tenant faithfully performs all of the terms and
conditions of the Lease, as hereby amended, Landlord hereby agrees to abate
Tenant’s obligation to pay the monthly installments of Base Rent otherwise
payable by Tenant for the entire Premises (for a total abatement of $122,653.24)
during the first four (4) months of the Revised Term (i.e., November 1, 2016
through February 28, 2017) (collectively, the “Abatement Period”) . During the
Abatement Period, Tenant shall remain responsible for the payment of all of its
other monetary obligations under the Lease, as hereby amended. In the event of a
default by Tenant under the terms of the Lease, as hereby amended, that results
in the early termination of the Lease, as hereby amended, pursuant to the
provisions of Article 15 of the Original Lease, then as a part of the recovery
set forth in Article 15 of the Original Lease, Landlord shall be entitled to
recover the full amount of the Base Rent abated pursuant to the foregoing
provisions of this Section 2.2.

 

3.Base Year. From and after the Revised Commencement Date, for purposes of
determining increases in Operating Expenses and Property Taxes payable by Tenant
under the Lease, as hereby amended, with respect to the entire Premises, the
Base Year (originally set forth in Section 4.01(A) of the Original Lease, last
amended by Section 4 of the First Amendment) shall be revised to be the calendar
year 2016.

 

4.Condition of Premises. Tenant is in possession of the entire Premises and
shall continue its occupancy of same in its current “AS-IS” condition as of the
Effective Date and the Revised Commencement Date, without any agreements,
representations, understandings or obligations on the part of Landlord to
perform or pay for any alterations, repairs or improvements to any portion of
the Premises.

 

5.Extension Option.

 

5.1.Extension Option. Landlord hereby grants Tenant one (1) option (the
“Extension Option”) to extend the Revised Term for a period of five (5) years
(the “Option





-2-

--------------------------------------------------------------------------------

 



Term”).  Notwithstanding the foregoing, at Landlord’s option, in addition to any
other remedies available to Landlord under the Lease, as amended hereby, at law
and/or in equity, the Extension Option shall not be deemed properly exercised if
as of the date of delivery of the Exercise Notice (as defined below) by Tenant,
Tenant is in default under the Lease, as amended hereby, beyond any applicable
notice and cure periods. Upon the proper exercise of the Extension Option, the
Revised Term shall be extended for the Option Term. The Extension Option is
personal to the original Tenant executing this Second Amendment (the “Original
Tenant”) and may only be exercised by the Original Tenant (and not any assignee,
sublessee or other transferee of Tenant’s interest in the Lease, as amended
hereby) if the Original Tenant occupies the entire Premises as of the date of
Tenant’s delivery of the Exercise Notice.

 

5.2.Option Rent. The Base Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the Fair Market Rental Rate for the entire
Premises. As used herein, the “Fair Market Rental Rate” shall mean the annual
base rent at which non-equity renewal tenants, as of the commencement of the
Option Term, will be leasing non-sublease, unencumbered renewal space comparable
in size, location and quality to the entire Premises for a comparable term as
the Option Term, which comparable space is located in the Building and in other
comparable first-class office buildings in Van Nuys and Sherman Oaks, California
(the “Comparable Buildings”), taking into consideration all free rent and other
out-of-pocket concessions generally being granted at such time for such
comparable space for the Option Term (including, without limitation, any tenant
improvement allowance provided for such comparable space, with the amount of
such tenant improvement allowance to be provided for the Premises during the
Option Term to be determined after taking into account the age, quality and
layout of the tenant improvements in the entire Premises as of the commencement
of the Option Term with consideration to the fact that the improvements existing
in the Premises are specifically suitable to Tenant).

 

5.3.Exercise of Option. The Extension Option shall be exercised by Tenant, if at
all, only in the following manner: (i) Tenant shall deliver written notice
(“Exercise Notice”) to Landlord not more than twelve (12) months nor less than
nine (9) months prior to the expiration of the Revised Term stating that Tenant
is exercising the Extension Option (with the Option Rent to be determined as
provided herein below); and (ii) Landlord, after receipt of Tenant’s Exercise
Notice, shall deliver written notice (the “Option Rent Notice”) to Tenant not
less than eight (8) months prior to the expiration of the Revised Term setting
forth the Option Rent. Within fifteen (15) days after receipt of the Option Rent
Notice, Tenant shall notify Landlord in writing whether Tenant accepts or
disagrees with the Fair Market Rental Rate set forth in the Option Rent Notice
(if Tenant fails to deliver such written notice, Tenant shall be deemed to have
accepted the Fair Market Rental Rate set forth in the Option Rent Notice).
Should Tenant accept (or be deemed to have accepted) the Fair Market Rental Rate
set forth in the Option Rent Notice, the Option Rent for the Option Term shall
be as set forth in the Option Rent Notice and the following provisions of
Section 5.4 below shall not apply. Should Tenant properly and timely disagree
with the Fair Market Rental Rate set forth in the Option Rent Notice, such Fair
Market Rental Rate shall be determined pursuant to Section 5.4 below. Tenant’s
failure to deliver the Exercise Notice on or before the delivery date therefor
specified hereinabove, shall be deemed to constitute Tenant’s waiver of the
Extension Option.





-3-

--------------------------------------------------------------------------------

 



5.4.Determination of Option Rent. If Tenant timely objects to the Fair Market
Rental Rate for the Option Term submitted by Landlord in the Option Rent Notice
therefor, Landlord and Tenant shall thereafter attempt in good faith to agree
upon such Fair Market Rental Rate for the Option Term, using their best good
faith efforts. If Landlord and Tenant fail to reach agreement on such Fair
Market Rental Rate for the Option Term within fifteen (15) days following
Tenant’s objection thereto (the “Outside Agreement Date”), then each party shall
submit to the other party a separate written determination of the Fair Market
Rental Rate for the Option Term within ten (10) business days after the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with the provisions of Sections 5.4 (a) through (g) below. The
failure of Tenant or Landlord to submit a written determination of the Fair
Market Rental Rate for the Option Term within such ten (10) business day period
shall conclusively be deemed to be such party’s approval of the Fair Market
Rental Rate for the Option Term submitted within such ten (10) business day
period by the other party.

 

(a)         Landlord and Tenant shall each appoint one (1) “appraiser” who shall
by profession be a real estate broker who shall have been active over the ten
(10) year period ending on the date of such appointment in the leasing of the
Building and the Comparable Buildings. The determination of the appraisers shall
be limited solely to the issue of whether Landlord’s or Tenant’s submitted Fair
Market Rental Rate for the Option Term is the closer to the actual Fair Market
Rental Rate for the Option Term as determined by the appraisers, taking into
account the requirements with respect thereto set forth in Section 5.2 above.
Each such appraiser shall be appointed within fifteen (15) days after the
Outside Agreement Date.

 

(b)         The two (2) appraisers so appointed shall, within fifteen (15) days
of the date of the appointment of the last appointed appraiser, agree upon and
appoint a third appraiser who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) appraisers.

 

(c)         The three (3) appraisers shall, within thirty (30) days of the
appointment of the third appraiser, reach a decision as to which of Landlord’s
or Tenant’s submitted Fair Market Rental Rate for the Option Term is closer to
the actual Fair Market Rental Rate for the Option Term and shall select such
closer determination as the Fair Market Rental Rate for the Option Term and
notify Landlord and Tenant thereof.

 

(d)         The decision of the majority of the three (3) appraisers shall be
binding upon Landlord and Tenant.

 

(e)         If either Landlord or Tenant fails to appoint an appraiser within
the time period specified in Section 5.4(a) above, the appraiser appointed by
one of them shall reach the decision described in Section 5.4(c) above, notify
Landlord and Tenant thereof, and such appraiser’s decision shall be binding upon
Landlord and Tenant.

 

(f)         If the two (2) appraisers fail to agree upon and appoint a third
appraiser, a third appraiser shall be appointed by the Superior Court in and for
Los Angeles County.





-4-

--------------------------------------------------------------------------------

 



(g)         Each party shall pay the fees and expenses of the appraiser
appointed by or on behalf of it, and each shall pay one-half of the fees and
expenses of the third appraiser, if any.

 

6.Right of First Offer. During the period (the “First Offer Period”) from and
after the Revised Commencement Date until the last day of the month which is
twenty-four (24) months after the Revised Commencement Date (subject, however,
to the limitations set forth below in this Section 6), Tenant shall have a
one-time right of first offer to lease approximately 4,455 rentable square feet
of space, commonly known as Suite 650, located on the sixth (6th) floor of the
Building, as depicted on Exhibit A-1 attached hereto (the “First Offer Space”),
when the First Offer Space becomes Available for Lease (as defined and provided
hereinbelow) as determined by Landlord. For purposes hereof, the First Offer
Space shall become “Available for Lease” when (i) Landlord is willing to give
to, or accept from, any third party (excluding existing tenants of the
First Offer Space, holders of Superior Rights [as hereinafter defined],
affiliates of any such existing tenants of the First Offer Space, or affiliates
of holders of such Superior Rights), a bona fide proposal to lease all or any
portion of the First Offer Space, and (ii) any lease pertaining to the First
Offer Space as of the Revised Commencement Date has expired or otherwise
terminated (the “Initial Third Party Lease”)  (for purposes of clarification,
Landlord shall have the right, without offering the First Offer Space to Tenant
pursuant to the provisions of this Section 6, to renew or extend the Initial
Third Party Lease, whether or not such renewal or extension is pursuant to an
express written provision in such Initial Third Party Lease, and regardless of
whether such renewal or extension is consummated pursuant to a lease amendment
or a new lease). Notwithstanding anything in this Section 6 to the contrary,
Tenant’s right of first offer set forth herein shall he subject and subordinate
to all rights of expansion, renewal, extension, first refusal, first offer or
similar rights for all or any portion of the First Offer Space granted to any
tenants of the Building pursuant to leases which have been executed as of the
Revised Commencement Date and any Initial Third Party Lease (collectively, the
“Superior Rights”).

 

6.1.Terms of Lease of First Offer Space. Landlord shall give Tenant written
notice (the “First Offer Notice”) that the First Offer Space is Available for
Lease by Tenant as provided above (as such availability is determined by
Landlord) pursuant to the terms of Tenant’s right of first offer, as set forth
in this Section 6, provided that no holder of Superior Rights desires to lease
all or any portion of such First Offer Space. Any such Landlord’s First Offer
Notice delivered by Landlord in accordance with the provisions of Section 6
above shall identify and describe the First Offer Space and set forth the
material, economic terms upon which Landlord would lease the First Offer Space
to a third party pursuant to such bona fide proposal described in
Section 6(i) above (collectively, the “Economic Terms”), which Economic Terms
shall include, without limitation: (i) the anticipated commencement date for the
First Offer Space; (ii) the tenant improvements and/or tenant improvement
allowance to be provided by Landlord, if any, for the First Offer Space, and a
schedule of construction of such tenant improvements for the First Offer Space,
if any (and/or whether the First Offer Space will be delivered “AS IS”);
(iii) the Base Rent payable for the First Offer Space; and (iv) the term of the
lease for the First Offer Space, which shall in all events be coterminous with
the Revised Term notwithstanding the lease term intended to be offered by
Landlord to such third party; provided, however, if the lease term for such
third party lease proposal is different than such coterminous term, then the
Economic Terms as provided to Tenant in Landlord’s First Offer Notice shall be





-5-

--------------------------------------------------------------------------------

 



adjusted and pro-rated by Landlord as reasonably appropriate taking into account
such coterminous term. In addition, Landlord’s First Offer Notice shall also
include an option (the “Suite 210 Termination Option”) for Tenant to elect to
terminate the Lease (as amended hereby) with respect to the Suite 210 Premises
only, which Suite 210 Termination Option may be exercised by Tenant in Tenant’s
Election Notice (as defined below) only if Tenant elects to lease the entire
First Offer Space pursuant to Section 6.2(i) below, whereby the Lease shall
terminate with respect to the Suite 210 Premises, only, effective as of day
immediately prior to the commencement of the term of the lease for the First
Offer Space (the “Suite 210 Surrender Date”).

 

6.2.Procedure for Acceptance. On or before the date which is five (5) business
days after Tenant’s receipt of the Landlord’s First Offer Notice (the “Election
Date”), Tenant shall deliver written notice to Landlord (“Tenant’s Election
Notice”) pursuant to which Tenant shall have the one-time right to elect either
to: (i) lease the entire First Offer Space identified in the First Offer Notice
upon the Economic Terms set forth in the First Offer Notice and the same
non-Economic Terms as set forth in the Lease, as hereby amended; or (ii) not
lease the First Offer Space identified in the First Offer Notice. Further, in
the event that Tenant elects clause (i) above, Tenant’s Election Notice shall
also provide whether or not Tenant elects to exercise the Suite 210 Termination
Option. If Tenant does not deliver Tenant’s Election Notice electing one of the
options set forth in clauses (i) or (ii) hereinabove by the Election Date, then
Tenant shall be deemed to have elected not to lease the First Offer Space or to
exercise the Suite 210 Termination Option. If Tenant elects or is deemed to have
elected not to lease the First Offer Space, then Tenant’s right of first offer
set forth in this Section 14 shall terminate and Landlord shall thereafter have
the right to lease all or any portion of the First Offer Space to anyone to whom
Landlord desires on any terms Landlord desires. Furthermore, the Suite 210
Termination Option shall be void, and the Lease, as hereby amended, shall
continue in full force and effect with respect to the entire Premises. If Tenant
timely delivers Tenant’s Election Notice to Landlord on or before the Election
Date in accordance with clause (i) hereinabove, then Tenant shall lease the
First Offer Space upon the Economic Terms contained therein and the non-Economic
Terms set forth in the Lease, as hereby amended. In addition, if Tenant timely
delivers Tenant’s Election Notice to Landlord on or before the Election Date in
accordance with clause (i) hereinabove, and Tenant shall have properly exercised
the Suite 210 Termination Option in Tenant’s Election Notice, then the Lease, as
hereby amended, shall terminate with respect to the Suite 210 Premises only, as
of the Suite 210 Surrender Date, whereby Tenant shall vacate and deliver
exclusive possession of the Suite 210 Premises to Landlord on or prior to the
Suite 210 Surrender Date in accordance with the applicable provisions of the
Lease. Notwithstanding the foregoing provisions of this Section 6 to the
contrary, at Landlord’s option and in addition to any and all remedies available
to Landlord, the Suite 210 Termination Option shall not be deemed to be properly
exercised if as of the date Tenant delivers to Landlord Tenant’s Election Notice
exercising the Suite 210 Termination Option, Tenant is in default under the
Lease, as amended hereby, beyond all applicable notice and cure periods.
Notwithstanding anything in this Section 6 to the contrary, Tenant must elect to
exercise its right of first offer herein with respect to the entire First Offer
Space identified in Landlord’s First Offer Notice and may not elect to lease
only a portion thereof.

 

6.3.Amendment to Lease. If Tenant leases the First Offer Space pursuant to this
Section 6 (and, if applicable, Tenant elects to terminate the Lease with respect
to the Suite





-6-

--------------------------------------------------------------------------------

 



210 Premises), Landlord and Tenant shall promptly execute an amendment to the
Lease (as hereby amended) covering the First Offer Space and the Economic Terms
and non-Economic Terms thereof, and the termination of the Lease, as hereby
amended, with respect to the Suite 210 Premises, if applicable.

 

6.4.Default; Personal. Notwithstanding anything in this Section 6 above to the
contrary, at Landlord’s option, and in addition to all of Landlord’s remedies
under the Lease, as hereby amended, at law or in equity, the right of first
offer hereinabove granted to Tenant with respect to the First Offer Space shall
not be deemed to be properly exercised if, as of the date Tenant delivers
Tenant’s Election Notice to Landlord for the First Offer Space, Tenant has
previously been in default under the Lease (as hereby amended) beyond the
expiration of all applicable notice and cure periods. In addition, Tenant’s
right of first offer to lease the First Offer Space is personal to the Original
Tenant, and may not be assigned or exercised, voluntarily or involuntarily, by
or to, any person or entity other than the Original Tenant, and shall only be
available to and exercisable by the Original Tenant, when the Original Tenant is
in actual and physical possession of the entire Premises then leased by Tenant
under the Lease, as hereby amended.

 

7.Miscellaneous Modifications. Effective from and after the Effective Date:

 

7.1.The last sentence of Section 1.16 of the Original Lease is hereby deleted in
its entirety.

 

7.2.Sections 1.18, 1.20 and 1.21 of the Original Lease shall be deleted in their
entirety and of no further force or effect.

 

7.3.The first sentence of the last paragraph of Section 4.01(B) of the Original
Lease shall be deleted in its entirety.

 

7.4.The phrase "and indemnify Tenant against liabilities and damages
attributable to asbestos" in Section 6.03(H) of the Original Lease shall be
deleted in its entirety.

 

7.5.The following shall be added immediately following the end of Section 12.02
of the Original Lease: “Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure”.

 

7.6.The following shall be added to the end of Section 10.01(B) of the Original
Lease: ", but in no event shall Landlord be liable for lost profits, loss of
business or other consequential damages."

 

7.7.The instances of the phrase "One Million Dollars ($1,000,000)" in Section
10.03(A) of the Original Lease shall each be substituted and replaced with the
phrase "Three Million Dollars ($3,000,000)".

 

7.8.The following shall be added immediately following the end of Section 12.02
of the Original Lease: "Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure.".

 





-7-

--------------------------------------------------------------------------------

 



8.Landlord’s Addresses. Landlord’s addresses for notices and payment of rent are
hereby revised to be:

 

Landlord’s Addresses for Notices:

 

c/o Kennedy-Wilson Properties, Ltd.

5990 N. Sepulveda Blvd., Suite 260

Van Nuys, CA 91411

Attn: Properly Manager

 

with a copy to:

 

c/o Kennedy-Wilson Properties, Ltd.

151 S. El Camino Drive

Beverly Hills, California 90212

Attn: Asset Manager and KW TRICENTER, LLC

 

with an additional copy to:

 

c/o Kennedy-Wilson Properties, Ltd.

151 S. El Camino Drive

Beverly Hills, California 90212

Attn: Kent Mouton, General Counsel

 

Landlord’s Address for Payment of Rent:

 

c/o Kennedy-Wilson Properties, Ltd.

5990 N. Sepulveda Blvd., Suite 260

Van Nuys, CA 91411

Attn: Property Manager

 

9.California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises has not undergone inspection by a Certified
Access Specialist (CASp).

 

10.Brokers. Landlord and Tenant each hereby represents and warrants to the other
party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Second Amendment, other than Colliers
International, representing Landlord (the “Broker”), and that it knows of no
real estate broker or agent (other than the Broker) who is entitled to a
commission in connection with this Second Amendment. Landlord shall pay the
brokerage commissions owing to the Broker in connection with this Second
Amendment pursuant to the terms of a separate written agreement between Landlord
and the Broker. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
breach of the foregoing representation and warranty by the indemnifying party in
connection with this Second Amendment.

 

11.No Further Modification. Except as set forth in this Second Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

 

12.Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

 

 

 

 

 

“LANDLORD”

KW TRICENTER, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Nicholas V. Colonna

 

 

Name:

Nicholas V. Colonna

 

 

Its:

Authorized Signatory

 

 

 

 

“TENANT”

CHEROKEE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Howard Siegel

 

 

Name:

Howard Siegel

 

 

Its:

President & COA

 

 

 

By:

/s/ Jason Boling

-8-

--------------------------------------------------------------------------------

 



 

 

Name:

Jason Boling

 

 

Its:

CFO

 

 



-9-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FIRST OFFER SPACE

 

Picture 1 [chke20160130ex104080911001.jpg]

EXHIBIT A

-1-

--------------------------------------------------------------------------------